 

Exhibit 10.64

 

INTERDIGITAL COMMUNICATIONS CORPORATION

RESTRICTED STOCK UNIT AWARD

 

This is a Restricted Stock Unit Award dated as of                     ,
                     from InterDigital Communications Corporation (the
“Company”) to                      (“Grantee”).

 

1. Definitions. Capitalized terms shall have the meanings set forth below or in
the Plan. As used herein:

 

(a) “Account” shall mean a bookkeeping account reflecting Grantee’s ownership
interest in restricted stock units.

 

(b) “Committee” shall mean the Compensation & Stock Option Committee of the
Board or, in the event the Grantee is serving on the Compensation & Stock Option
Committee at the relevant time, the Board.

 

(c) “Date of Grant” means                     ,                     , the date
on which the Company awarded the Restricted Stock Units.

 

(d) “Dividend Equivalent” means payments equivalent to dividends paid on Shares,
as described in Section 7 herein.

 

(e) “Fair Market Value” means the closing price of a Share on the exchange or on
NASDAQ, as reported in The Wall Street Journal on the relevant valuation date
or, if there is no trading on that date, on the next preceding trading date.

 

(f) “Plan” means the InterDigital Communications Corporation 1999 Restricted
Stock Plan, as amended, incorporated herein by reference.

 

(g) “Restricted Period” means, with respect to each Share of Restricted Stock,
the period beginning on the Date of Grant and ending on the Vesting Date.

 

(h) “Restricted Stock” means Shares of the Company’s common stock issued
pursuant to the Plan.

 

(i) “Restricted Stock Units” means a right to receive                     
Shares of Restricted Stock, which are the subject of the Award hereby granted.

 

(j) “Share” or “Shares” means shares of the common stock of the Company, par
value $0.01.

 

1



--------------------------------------------------------------------------------

(k) “Vesting Date” means the earliest of (i)                     ,
                    , (ii) the consummation of a Terminating Event, as defined
in the Plan, (iii) Grantee’s death or disability (as determined by the Committee
in its sole discretion) resulting in the end of Grantee’s service as a director
of the Company, or (iv) a bonafide emergency in Grantee’s immediate family (as
determined by the Committee in its sole discretion).

 

2. Grant of Restricted Stock Units.

 

(a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to Grantee the Restricted Stock Units. The Company shall
maintain an Account for Grantee reflecting the number of Restricted Stock Units
credited to Grantee hereunder as a result of this grant of Restricted Stock
Units and any crediting of additional Restricted Stock Units to Grantee pursuant
to Dividend Equivalents.

 

(b) All of the terms, conditions and other provisions of the Plan are hereby
incorporated by reference into this Agreement. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. Grantee
acknowledges receipt of a copy of the Plan and hereby agrees to be bound by the
Plan (as presently in effect or hereafter amended) and this Agreement, and by
all decisions and determinations of the Committee thereunder. (For purposes of
this provision and other provisions of this Agreement, references to the
Committee include any persons or administrative body to whom the Committee has
delegated authority.)

 

3. Restrictions on Restricted Stock Units. Subject to the terms and conditions
set forth herein and in the Plan, during the Restricted Period, Grantee shall
not be permitted to sell, transfer, pledge or assign the Restricted Stock Units
except by will or by the laws of descent and distribution.

 

4. Vesting and Forfeiture.

 

(a) Unless forfeited under Section 4(b) herein, Restricted Stock Units granted
hereunder shall vest (meaning that the risk of forfeiture of such Restricted
Stock Units shall lapse) at the earliest of (i) the Vesting Date, or (ii) to the
extent determined by the Committee, in its sole discretion. Each Restricted
Stock Unit credited as a result of Dividend Equivalents under Sections 7(b)(i)
and (ii) herein shall be fully vested and nonforfeitable from and after the date
of grant, and each Restricted Stock Unit credited as a result of Dividend
Equivalents under Section 7(b)(iii) shall vest at the time of vesting of the
forfeitable Restricted

 

2



--------------------------------------------------------------------------------

Stock Unit which gives rise, directly or indirectly, to the crediting of such
Dividend Equivalent Restricted Stock Unit.

 

(b) If Grantee’s service as a director of the Company ends prior to the Vesting
Date, all Restricted Stock Units shall be forfeited.

 

5. Nontransferability. Until the Restricted Stock Units become settleable under
Section 4 herein, Restricted Stock Units shall not be transferable. No such
transfer occurring as a result of the Grantee’s death shall be effective to bind
the Company unless the Committee shall have been furnished with a copy of such
will or such other evidence as the Committee may deem necessary to establish the
validity of the transfer.

 

6. Settlement and Election to Defer Settlement. Restricted Stock Units granted
hereunder, together with Restricted Stock Units credited as a result of Dividend
Equivalents, shall be settled by delivery of one share of the Company’s Common
Stock for each Restricted Stock Unit being settled. Settlement of a Restricted
Stock Unit granted hereunder shall occur upon the lapse of the risk of
forfeiture of such Restricted Stock Unit under Section 2 herein, except
settlement shall be deferred in certain cases if so elected by Grantee in
accordance with this Section 6. Settlement of Restricted Stock Units which
directly or indirectly result from Dividend Equivalents on Restricted Stock
Units granted hereunder shall occur at the time of settlement of the granted
Restricted Stock Unit. By filling out, signing, and returning Exhibit “A” to
this Agreement on or before                     ,                     , Grantee
may elect to defer the date of settlement of Restricted Stock Units vested under
Section 4(a) or (b) above as described in Exhibit “A”. If Exhibit “A” is not
signed and returned on or before such date, settlement of all Restricted Stock
Units will occur upon the lapse of the risk of forfeiture under Section 2
herein. Grantee may elect to defer delivery.

 

7. Dividend Equivalents and Adjustments.

 

(a) Dividend Equivalents shall be credited on Restricted Stock Units (other than
Restricted Stock Units that, at the relevant record date, previously have been
settled or forfeited) in accordance with this Section 7.

 

(b) Dividend Equivalents shall be credited on Restricted Stock Units (other than
Restricted Stock Units that, at the relevant record date, previously have been
settled or forfeited), as follows:

 

  (i)

Cash Dividends. If the Company declares and pays a dividend or distribution on
its Shares in the form of cash, then a number of additional Restricted Stock
Units

 

3



--------------------------------------------------------------------------------

 

shall be credited to Grantee’s Account as of the payment date for such dividend
or distribution equal to the number of Restricted Stock Units credited to the
Account as of the record date for such dividend or distribution, multiplied by
the amount of cash actually paid as a dividend or distribution on each
outstanding Share at such payment date, divided by the Fair Market Value of a
Share at such payment date.

 

  (ii) Non-Common Stock Dividends. If the Company declares and pays a dividend
or distribution on Shares in the form of property other than Shares, then a
number of additional Restricted Stock Units shall be credited to Grantee’s
Account as of the payment date for such dividend or distribution equal to the
number of Restricted Stock Units credited to the Account as of the record date
for such dividend or distribution, multiplied by the fair market value of such
property actually paid as a dividend or distribution on each outstanding Share
at such payment date, divided by the Fair Market Value of a Share at such
payment date.

 

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Shares in the form of additional Shares, or there
occurs a forward split of Shares, then a number of additional Restricted Stock
Units shall be credited to Grantee’s Account as of the payment date for such
dividend or distribution or forward split equal to the number of Restricted
Stock Units credited to the Account as of the record date for such dividend or
distribution or split, multiplied by the number of additional Shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding Share.

 

8. Other Terms Relating to Restricted Stock Units.

 

(a) The number of Restricted Stock Units credited to a Grantee’s Account shall
include fractional Restricted Stock Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Upon settlement of
Restricted Stock Units, Grantee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Restricted Stock Units.

 

(b) It shall be a condition to the Company’s obligation to issue and deliver
Shares in settlement of the Restricted Stock Units that the Grantee (or the
person to whom ownership rights may have passed by will or the laws of descent
and distribution) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
federal, state, or local income or other taxes. If the amount requested is not
paid, the Company may refuse to deliver the Shares in settlement of the
Restricted Stock Units until such amount is paid. The Committee may, in its
discretion, permit a Grantee (or the person to whom ownership rights may have
passed by Will or the laws of descent

 

4



--------------------------------------------------------------------------------

and distribution) to pay all or a portion of the amount requested by the Company
for such taxes, at such time and in such manner as the Committee shall deem to
be appropriate, including by authorizing the Company to withhold from the Shares
to be delivered in settlement, or by agreeing to surrender to the Company on or
about the date such tax liability is determinable, Shares having a Fair Market
Value on such date equal to the amount of such tax liability or a specified
portion of such tax liability.

 

9. Absence of Tax Gross-Up Payment. There shall be no tax gross-up on the
Restricted Stock Units.

 

10. Notices. Any notice to the Company under this Agreement shall be made in
care of the Committee to the office of the General Counsel, at the Company’s
main office in King of Prussia, Pennsylvania. All notices under this Agreement
shall be deemed to have been given when hand-delivered or mailed, first class
postage prepaid, and shall be irrevocable once given.

 

11. Securities Laws. The Committee may from time to time impose any conditions
on the Restricted Stock Units or on the Restricted Stock as it deems necessary
or advisable to ensure that Shares are issued and resold in compliance with the
Securities Act of 1933, as amended.

 

12. Award Not to Affect Service. The Award granted hereunder shall not confer
upon Grantee any right to continue as a director of the Company.

 

13. Miscellaneous.

 

(a) The address for Grantee to which notice, demands and other communications to
be given or delivered under or by reason of the provisions hereof shall be the
Grantee’s address as reflected in the Company’s personnel records.

 

(b) The Grantee acknowledges receipt of a copy of the Plan, a copy of which is
annexed hereto, and represents that he/she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions thereof. Grantee agrees to hereby accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to

 

5



--------------------------------------------------------------------------------

him/her any taxes required to be withheld by federal, state or local law in
connection with the Award.

 

(c) Any provision for distribution in settlement of Grantee’s Account hereunder
shall be by means of bookkeeping entries on the books of the Company and shall
not create in Grantee or any person to whom ownership right may have passed any
right to, or claim against any specific assets of the Company, nor result in the
creation of any trust or escrow account for Grantee or any person to whom
ownership rights may have passed. Grantee or any person to whom ownership rights
may have passed entitled to any distribution hereunder shall be a general
creditor of the Company.

 

(d) The validity, performance, construction and effect of this Award shall be
governed by the laws of Pennsylvania, without giving effect to principles of
conflicts of law.

 

IN WITNESS WHEREOF, this Restricted Stock Award has been duly executed.

 

ATTEST:

     

INTERDIGITAL COMMUNICATIONS

CORPORATION

            BY:                              

GRANTEE

 

6



--------------------------------------------------------------------------------

EXHIBIT “A”

 

INTERDIGITAL COMMUNICATIONS CORPORATION

RESTRICTED STOCK UNIT ELECTION FORM

 

Grant Date:                     ,                     

 

                     Shares

 

Check Only One:

 

¨ I hereby elect to have my Restricted Stock Units settled upon the lapse of the
risk of forfeiture under Section 2 of the Restricted Stock Units Agreement
between myself and InterDigital Communications Corporation dated as of
                    ,                      (this election will apply if no box
is checked).

 

¨ I hereby elect to defer the settlement of my Restricted Stock Units until
                                     (subject to accelerated settlement upon the
consummation of a Terminating Event* or my cessation of service as a director of
the Company).

 

¨ I hereby elect to defer the settlement of my Restricted Stock Units until my
cessation of service as a director of the Company (subject to accelerated
settlement upon the consummation of a Terminating Event*).

 

* As defined in the 1999 Restricted Stock Plan, as amended.

 

 

GRANTEE

 

7